PER CURIAM.
The question involved in this case is as to the proper construction of the act of congress approved June 3, 1856, entitled “An act granting public lands in alternate sections in the state of Alabama to aid in the construction of certain railroads in said state.” 11 Stat. 17, 18. The circuit court followed the decision of the interior department (Decisions Department of the Interior Eelating to Public Lands, vol. 3, p. 242) and the decisiop of the supreme court of Alabama in Swann v. Jenkins, 82 Ala. 478, 2 South. 136. [We concur in this ruling. Judgment affirmed.